DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A1, B1, and C1 in the reply filed on 02/01/2021 is acknowledged. Claims 8 (Species A2) and 10 (Species A3) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2021.

Status of Claims
Claims 1-20 are pending in the application and claims 8 and 10 withdrawn. Claims 1-7, 9, and 11-20 are examined herein.

Claim Objections
Claims 6 and 20 are objected to because of the following informalities: 
Claim 6, line 2: “wherein separate fluid-tight barrier region” should recite “wherein the separate fluid-tight barrier region”
Claim 20, line 2: the claim ends with a comma, but should end with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 5, and 7 are indefinite because the scope of the structure of the “portion of the containment vessel” is not clearly defined. It is unclear from the claims whether the “portion” refers to a physical structure(s) of the containment vessel, and if so, what structures, or if it refers to the notion of a part of the containment vessel. Can a portion of the containment vessel simply be any area of the containment vessel? Claim 5 recites “the expansion section is sealingly coupled to the portion of the containment vessel”. What structure of the portion is the expansion section coupled to? If the portion of the containment vessel is referring to a notion of a part of the containment vessel, how can the expansion section be sealingly coupled to a concept? Further, claim 7 recites “the partition isolates the portion of the containment vessel from the vacuum environment” while claim 1 recites the partition extends across the portion of the 

Further regarding claim 1, the claim recites “a separate fluid-tight barrier region” without first defining a first region. It is unclear from the claim from what structure or region the fluid-tight barrier region is separate from. Is the claim intended to recite the partition extends across the containment vessel, separating the containment vessel into a first region and a separate fluid-tight barrier region?

Claim 1 is further indefinite because it is unclear from the limitation “a partition extending across a portion of the containment vessel configured to retain the drive motors” which structure is configured to retain the drive motors. Is the partition configured to retain the motors or the portion of the containment vessel?

Claim 2 recites “the expansion section to expand,” but it is unclear if this is a statement of intended use or whether the claim is intended to recite “the expansion section configured to expand” and therefore be read as a structural limitation. Similarly it is unclear if the limitations “one or more openings to exchange” in claim 7, “the CRDM to control” in claim 11, “an expansion section to expand” in claim 12, and “plural fluid exchange openings in the containment vessel to form” in claim 20
Claim 6-7 are indefinite because it is unclear the structural relationship between the vacuum environment, the separate fluid-tight barrier region, the portion, the first region, and the second region. Claim 7 recites “wherein the portion of the containment vessel comprises one or more openings to exchange air outside the containment vessel with air inside the separate fluid-tight barrier region.” What is the structural connection between the portion of the containment vessel and the separate fluid-tight barrier region that permits openings of the portion of the containment vessel to exchange air inside the separate fluid-tight barrier region? Are these intended to be the same structures? Alternatively, is there another fluidic connection between the portion and the separate fluid-tight barrier region to enable the air of the separate fluid-tight barrier region to exchange air via the one or more openings of the portion? If so, this is further unclear in view of the recitation that the barrier region is “separate” and “fluid-tight”. If separate and fluid tight, how does fluid communicate across the separate fluid-tight barrier? 

Claim 6 recites “wherein separate fluid-tight barrier region within the containment vessel comprises a first region, and wherein a second region of the containment vessel comprises a vacuum environment,” but it is unclear from the limitation what the “second region” is “second” to. The claim recites the separate fluid-tight barrier region comprises the first region, while the containment vessel comprises the second region. Is the claim intended to recite “and wherein a second region of the separate fluid-tight barrier region within the containment vessel comprises a vacuum environment”? If so, what structure separates the separate fluid-tight barrier region into a first region and a second vacuum region? Or is the claim intended to recite “and wherein a region of the containment 

Claim 11 is indefinite because it is unclear from the limitation “the CRDM to control movement of the CRDM” how the CRDM controls the movement of itself. For purposes of examination, examiner assumes the claim is intended to recite “the CRDM to control movement of control rods”. Further, the claim recites a single control rod drive mechanism (“a control rod drive mechanism (CRDM)”) and multiple drive motors (“one or more of the CRDM drive motors of the CRDM”). Does the single CRDM have more than one drive motor? Or does the apparatus comprise a plurality of CRDMs, each having a drive motor?

Claim 11 recites the containment vessel includes a first section and a second different section, but it is unclear how the second section differs from the first section. There is no recitation of structure that separates the two sections, so the division seems to be notional. How would one determine which is the first section and which is the second?

Claim 11 is further indefinite because it is unclear how the CRDM partitions the second section. The claim recites “the fluid-tight barrier and the CRDM partitioning the second section into a vacuum chamber and a fluid-filled chamber,” with the CRDM located in the second section and the fluid-tight barrier around the CRDM. How does a 

Claim 13 recites the limitation "each CRDM housing" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 17 is indefinite because it is unclear from the claim whether the second different section of the CRDM is a part of the at least the portion of the CRDM or a separate structure. The claim recites “the at least the portion of the CRDM comprises a first section of the CRDM.” Claim 17 then recites “a second different section of the CRDM is positioned in the fluid-filled chamber,” suggesting the at least the portion of the CRDM comprises a first and a second section. Claim 11, on which claim 17 depends, recites the at least the portion of the CRDM is positioned in the vacuum chamber, but if the first section of the CRDM and the second different section of the CRDM are both part of the at least the portion of the CRDM, it is unclear how the at least the portion of the CRDM can be both in the vacuum chamber and in the fluid-filled chamber. Is the second different section intended to be a separate structure from the at least the portion of the CRDM? Is the claim intended to recite another portion of the CRDM, not the at 

Claim 20 recites “comprising plural fluid exchange openings” and it is unclear what features the fluid exchange openings being “plural” imparts on the openings. Do the openings accommodate multiple different fluids? Is the claim intended to recite “comprising a plurality of fluid exchange openings”?  

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,323,427 (“Hankinson”).

Regarding claim 1, Hankinson discloses (see Figs. 1, 3) an apparatus (see generally, Fig. 1), comprising:
a containment vessel (4) for a reactor pressure vessel (RPV) (8) (Fig. 1);
a control rod drive mechanism (CRDM) (22) located in the containment vessel (Fig. 1), the CRDM including drive motors configured to move control rods into and out of a nuclear reactor core (6) located in the RPV (Fig. 1, 4:15-18); and
a partition (30) extending across a portion of the containment vessel (Fig. 1) configured to retain the drive motors in a separate fluid-tight barrier region (18) within the containment vessel (1:6-13).

Regarding claim 2, Hankinson discloses the apparatus of claim 1 and further discloses wherein the partition comprises:
an attachment section (36) having a side sealingly coupled to the CRDM (Fig. 3, 2:34-38; Hankinson’s plate 36 is sealingly coupled to the reactor vessel flange 34 via 32 and 66, and the reactor vessel is sealingly coupled to the CRDM); and
an expansion section (46, 52, 60) coupled to another side of the attachment section (Fig. 3), the expansion section to expand to permit the attachment section to move with the CRDM relative to the containment vessel (2:38-42, 5:56-60).

Regarding claim 3, Hankinson discloses the apparatus of claim 2 and further discloses wherein the expansion section comprises a bellows (52) (Fig. 3, 4:2-5).

Regarding claim 4, Hankinson discloses the apparatus of claim 2 and further discloses wherein the attachment section comprises a plate (36) (Fig. 3).

Regarding claim 5, Hankinson discloses the apparatus of claim 2 and further discloses wherein the expansion section is sealingly coupled to the portion of the containment vessel (Fig. 3, 4:61-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Small Modular Reactors: Institutional Assessment” (“Perkowski”) in view of US Patent No. 8,711,998 (“Uda”) in view of Hankinson.

Alternatively regarding claim 1, Perkowski discloses (see Perkowski, Figs. 13-15) an apparatus (see generally Perkowski, Fig. 13), comprising:
a containment vessel (“containment”) for a reactor pressure vessel (RPV) (Perkowski, Fig. 13);
a control rod drive mechanism (CRDM) (“control rod drives”) located in the containment vessel (Perkowski, Fig. 13), the CRDM including drive motors configured to move control rods into and out of a nuclear reactor core located in the RPV (Perkowski, page 77).



It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to combine Perkowski and Uda because Uda teaches it is necessary to cool the components of the CRDM which generate heat during operation (Uda, 1:43-45).

Neither Perkowski nor Uda explicitly discloses or teaches the apparatus comprising a partition extending across a portion of the containment vessel. However, Perkowski teaches its reactor containment vessel maintains a vacuum environment (Perkowski, page 65) and the combination of Perkowski and Uda would require a partition for separating the vacuum environment in the containment vessel from the region around the CRDMs for circulating coolant air.

Hankinson teaches (see Hankinson, Figs. 1, 3) a cavity seal ring (30) extending across a portion of a containment area configured to maintain a fluid-tight seal (Hankinson, Figs. 1, 3, 1:6-13). 

It would have been within the level of ordinary skill in the art before the effective filing date to attach Hankinson’s ring 30 to Uda’s housing 59 below openings 103 to 

	A POSA would have found it obvious to combine Hankinson with Perkowski-Uda because Hankinson teaches its ring accommodates the lateral translation and radial thermal expansion and contraction of the RPV (Hankinson, 5:42-45, 5:56-60).

Regarding claim 2, Perkowski in view of Uda in view of Hankinson teaches the apparatus of claim 1. Uda in view of Hankinson further teaches wherein the partition comprises:
an attachment section (Uda, Fig. 7; Hankinson, Fig. 3, 2:34-38; Hankinson’s structures 32, 36 affixed to Uda’s housing 59) having a side sealingly coupled to the CRDM (Uda, Figs. 4, 7, 11:31-33); and
an expansion section (46, 52, 60) coupled to another side of the attachment section (Hankinson, Fig. 3), the expansion section to expand to permit the attachment 

A POSA would have been motivated to combine Perkowski, Uda, and Hankinson as discussed above with regards to claim 1. 

Regarding claim 3, Perkowski in view of Uda in view of Hankinson teaches the apparatus of claim 2. Hankinson further teaches wherein the expansion section comprises a bellows (52) (Hankinson, Fig. 3, 4:2-5). A POSA would have been motivated to combine Perkowski, Uda, and Hankinson as discussed above with regards to claim 1.

Regarding claim 4, Perkowski in view of Uda in view of Hankinson teaches the apparatus of claim 2. Uda further teaches wherein the attachment section comprises a plate (107) (Uda, Figs. 4, 7). A POSA would have been motivated to combine Perkowski, Uda, and Hankinson as discussed above with regards to claim 1.

Regarding claim 5, Perkowski in view of Uda in view of Hankinson teaches the apparatus of claim 2. Hankinson further teaches wherein the expansion section is sealingly coupled to the portion of the containment vessel (Hankinson, Fig. 3, 4:61-62). A POSA would have been motivated to combine Perkowski, Uda, and Hankinson as discussed above with regards to claim 1.

Regarding claim 6, Perkowski in view of Uda in view of Hankinson teaches the apparatus of claim 5 and further teaches wherein separate fluid-tight barrier region within the containment vessel comprises a first region (the region of Perkowski-Uda-Hankinson’s containment vessel above the partition), and wherein a second region (the region of Perkowski-Uda-Hankinson’s containment vessel below the partition) of the containment vessel comprises a vacuum environment (Perkowski, page 65). A POSA would have been motivated to combine Perkowski, Uda, and Hankinson as discussed above with regards to claim 1.

Regarding claim 9, Perkowski in view of Uda in view of Hankinson teaches the apparatus of claim 1 and further teaches wherein the separate fluid-tight barrier region comprises air at a higher density than any air located in a vacuum region (the region of Perkowski-Uda-Hankinson’s containment vessel below the partition) of the containment vessel (the separate fluid-tight barrier region of Perkowski-Uda-Hankinson is not in a vacuum and instead has a flow of air and would therefore necessarily have air at a higher density than the density of air located in the vacuum region of Perkowski-Uda-Hankinson). A POSA would have been motivated to combine Perkowski, Uda, and Hankinson as discussed above with regards to claim 1.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkowski in view of Uda in view of Hankinson further in view of US Publication No. 2016/0217578 (“Harris”).

Regarding claim 7, Perkowski in view of Uda in view of Hankinson teaches the apparatus of claim 6 and further teaches wherein the partition isolates the portion of the containment vessel from the vacuum environment (Uda, Fig. 7, 8:50-53; Hankinson, 1:6-13). 

Perkowski, Uda, and Hankinson do not explicitly disclose or teach the containment vessel comprising one or more openings to exchange air outside the containment vessel with air inside the separate fluid-tight barrier region.

Harris teaches (see Fig. 3) an apparatus comprising a containment vessel (310) for a reactor pressure vessel (320), the containment vessel comprising one or more openings (330) to exchange air outside the containment vessel with air inside the separate fluid-tight barrier region (Harris, [0028]). 

A POSA would have been motivated to combine Harris with Perkowski-Uda-Hankinson for the predictable purpose of circulating air into the containment vessel and controlling the pressure of air in the separate fluid-tight barrier region (Harris, [0028]). 

Claim(s) 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkowski in view of Uda in view of Hankinson further in view of US Publication No. 2018/0019027 (“Morgan”).

Regarding claim 11, Perkowski discloses (see Perkowski, Figs. 13-15) an apparatus (see generally Perkowski, Fig. 13), comprising:
a containment vessel (“containment”) including a first section (the lower section of the containment vessel) to house a reactor pressure vessel of a nuclear reactor module (Perkowski, Fig. 13) and a second different section (the upper section of the containment vessel) above the first section (Perkowski, Fig. 13);
a control rod drive mechanism (CRDM) (“control rod drives”) located in the second section (Perkowski, Fig. 13), the CRDM to control movement of the CRDM relative to the containment vessel (Perkowski, Fig. 13, page 77).

Uda teaches (see Uda, Figs. 4, 7) a nuclear reactor comprising a device (101) for cooling CRDMs (58) with circulating coolant air (Uda, 10:37-49), the device including a barrier (59) around the CRDM (Uda, Fig. 7). 

It would have been obvious to a POSA to combine Perkowski and Uda because Uda teaches it is necessary to cool the components of the CRDM which generate heat during operation (Uda, 1:43-45).

Neither Perkowski nor Uda explicitly discloses or teaches the apparatus comprising a fluid-tight barrier. However, Perkowski teaches its reactor containment vessel maintains a vacuum environment (Perkowski, page 65) and the combination of Perkowski and Uda would require a fluid-tight barrier for separating the vacuum 

Hankinson teaches (see Hankinson, Figs. 1, 3) a cavity seal ring (30) configured to maintain a fluid-tight seal (Hankinson, Figs. 1, 3, 1:6-13). 

It would have been within the level of ordinary skill in the art to attach Hankinson’s ring 30 to Uda’s housing 59 below openings 103 to create a fluid-tight barrier. A POSA would have recognized this configuration maintains the vacuum environment around the RPV necessary for thermally insulating the RPV (Perkowski, page 65) while also maintaining a region for air circulation to cool the CRDMs (Uda, 1:43-45). The combination of Hankinson with Perkowski-Uda would result in an apparatus having a fluid-tight barrier comprising Hankinson’s ring 30 coupled to Uda’s housing 59 (see Uda, Fig. 7; Hankinson, Fig. 3) above the RPV, extending across the containment vessel and around the CRDM, and creating a fluid-filled chamber (see Perkowski, Fig. 13; Uda, Fig. 7; Hankinson, Fig. 3), i.e., Applicant’s claimed invention. 

	A POSA would have found it obvious to combine Hankinson with Perkowski-Uda because Hankinson teaches its ring accommodates the lateral translation and radial thermal expansion and contraction of the RPV (Hankinson, 5:42-45, 5:56-60).
	
Perkowski, Uda, and Hankinson do not explicitly disclose or teach the fluid-tight barrier and the CRDM partitioning the second section into a vacuum chamber. 

	
It would have been obvious to a POSA use the CRDM of Morgan in the apparatus of Perkowski-Uda-Hankinson because Morgan teaches this minimizes thermal cycling (Morgan, [0019]). 

Perkowski-Uda-Hankinson in view of Morgan teaches wherein one or more CRDM drive motors of the CRDM are thermally coupled to a fluid of the fluid-filled chamber (Perkowski, Fig. 13; Morgan, Figs. 2, 4; Morgan’s drive motors 126 are located outside of the CRDM housing and would therefore be thermally coupled to a fluid of the fluid-filled chamber of Perkowski-Uda-Hankinson-Morgan).

Regarding claim 12, Perkowski in view of Uda in view of Hankinson further in view of Morgan teaches the apparatus of claim 11. Uda in view of Hankinson further teaches wherein the fluid-tight barrier comprises an attachment section (Uda, Fig. 7; Hankinson, Fig. 3, 2:34-38; Hankinson’s structures 32, 36 affixed to Uda’s housing 59) sealingly coupled to the CRDM (Uda, Figs. 4, 7, 11:31-33); and an expansion section (46, 52, 60) to expand to permit the attachment section to move with the CRDM relative to the containment vessel (Hankinson, Fig. 3, 2:38-42, 5:56-60). A POSA would have 

Regarding claim 13, Perkowski in view of Uda in view of Hankinson further in view of Morgan teaches the apparatus of claim 12. Uda further teaches wherein the attachment section comprises a plate (107) with an opening (107a) for each CRDM housing of the CRDM (Uda, Figs. 4, 7, 11:31-33). A POSA would have been motivated to combine Perkowski, Uda, Hankinson, and Morgan as discussed above with regards to claim 11.

Regarding claim 14, Perkowski in view of Uda in view of Hankinson further in view of Morgan teaches the apparatus of claim 12. Hankinson further teaches wherein the expansion section comprises a bellows (52) (Hankinson, Fig. 3, 4:2-5). A POSA would have been motivated to combine Perkowski, Uda, Hankinson, and Morgan as discussed above with regards to claim 11.

Regarding claim 15, Perkowski in view of Uda in view of Hankinson further in view of Morgan teaches the apparatus of claim 12. Although Uda does not explicitly teach the attachment section being welded to the CRDM, Uda teaches the CRDM is mounted to the ceiling 107 of housing 59 (Uda, Figs. 4, 7, 11:31-64).

It would have been obvious to a POSA to weld the attachment section of Perkowski-Uda-Hankinson-Morgan to the CRDM because it was extremely well-known 

Regarding claim 16, Perkowski in view of Uda in view of Hankinson further in view of Morgan teaches the apparatus of claim 11. Morgan further teaches wherein the at least the portion of the CRDM comprises one or more CRDM magnetic coils (124) (Morgan, Fig. 4, [0018]). A POSA would have been motivated to combine Perkowski, Uda, Hankinson, and Morgan as discussed above with regards to claim 11.

Regarding claim 17, Perkowski in view of Uda in view of Hankinson further in view of Morgan teaches the apparatus of claim 11 and further teaches wherein the at least the portion of the CRDM comprises a first section of the CRDM (Morgan, Fig. 4; the section within housing 106) and a second different section of the CRDM is positioned in the fluid-filled chamber (Perkowski, Fig. 13; Morgan, Fig. 4; Morgan’s drive motors 126 of CRDM 200 are located outside of the CRDM housing and would therefore be positioned in the fluid-filled chamber of Perkowski-Uda-Hankinson-Morgan). A POSA would have been motivated to combine Perkowski, Uda, Hankinson, and Morgan as discussed above with regards to claim 11.

Regarding claim 18, Perkowski in view of Uda in view of Hankinson further in view of Morgan teaches the apparatus of claim 11. Hankinson further teaches wherein one region (64) of the fluid-tight barrier is sealingly coupled to an interior of the 

Regarding claim 19, Perkowski in view of Uda in view of Hankinson further in view of Morgan teaches the apparatus of claim 11 and further teaches wherein the fluid comprises air (Uda, 10:45-49, 10:52-54). A POSA would have been motivated to combine Perkowski, Uda, Hankinson, and Morgan as discussed above with regards to claim 11.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkowski in view of Uda in view of Hankinson in view of Morgan further in view of Harris.

Regarding claim 20, Perkowski in view of Uda in view of Hankinson further in view of Morgan teaches the apparatus of claim 11, but does not explicitly disclose or teach the apparatus further comprising plural fluid exchange openings in the containment vessel. 

Harris teaches (see Harris, Fig. 8) a containment vessel (810) of a nuclear reactor module (850) comprising fluid exchange openings (830, 840) to form fluid paths in and out of the fluid-filled chamber (Harris, Fig. 9, [0058], [0064]).


Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646